Exhibit 10.1

MACROVISION CORPORATION

EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT

THIS EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT is made and entered into as
of August 6, 2007, by and between Macrovision Corporation, a Delaware
corporation (the “Company”) and Alfred J. Amoroso (“Executive”).

WHEREAS, the Board of Directors (the “Board”) of the Company has determined
that, in the event of a possible, threatened or pending sale or other change in
control of the Company, it is imperative that the Company and the Board be able
to rely upon Executive to continue in Executive’s position, and that the Company
be able to receive and rely upon Executive’s advice, if requested, as to the
best interests of the Company and its stockholders without concern that
Executive might be distracted by the personal uncertainties and risks created by
any such possible transactions; and

WHEREAS, in connection with the foregoing, Executive may, in addition to
Executive’s regular duties, be called upon to assist in the assessment of any
such possible transactions, advise management and the Board as to whether such
proposals would be in the best interests of the Company and its stockholders,
and to take such other actions as the Board might determine to be appropriate;
and

WHEREAS, the Company’s Compensation Committee has determined that Executive
should be provided severance benefits in the event his employment is terminated
in connection with a change in control or without cause in the absence of a
change in control, so that Executive will not be distracted by personal
uncertainties and risks concerning his employment with the Company; and

WHEREAS, the Board and the Compensation Committee have authorized the Company to
enter into an agreement with Executive providing severance benefits as set forth
herein;

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive and the availability of Executive’s advice and counsel through the
occurrence of any Change in Control of the Company, and to induce Executive to
enter into and remain in the employ of the Company, and for other good and
valuable consideration, the Company and Executive agree as follows:

1. Definitions.

(a) “Cause” means the occurrence of any one or more of the following:
(i) conviction of any felony or any act of fraud, misappropriation or
embezzlement which has an immediate and materially adverse effect on the Company
or a Subsidiary, (ii) engaging in a fraudulent act to the material damage or
prejudice of the Company or a Subsidiary or in conduct or activities materially
damaging to the property, business or reputation of the Company or a Subsidiary,
(iii) willful and continued failure to comply in any material respect with the
terms of any applicable employment agreement or any written policies or lawful
directives of the Board which have an immediate and materially adverse effect on
the Company or a Subsidiary and which have not been corrected within 30 days
after written notice from the Company of such failure, (iv) any material act or
omission involving malfeasance or negligence in the performance of employment
duties which has an immediate and materially adverse effect on the Company or a
Subsidiary and which has not been corrected within 30 days after written notice
from the Company, or (v) material breach of any other agreement with the
Company, which has an immediate and materially adverse effect on the Company or
a Subsidiary and which has not been cured within 30 days after written notice
from the Company of such breach.

(b) “Change in Control” means any of the following events (i) any “person” or
“group” (as defined in or pursuant to Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) other than the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly (including by holding



--------------------------------------------------------------------------------

securities which are exercisable for or convertible into shares of capital stock
of the Company), of securities of the Company representing 50% or more of the
voting power of the outstanding shares of capital stock of the Company entitled
to vote generally in the election of directors; or, (ii) the Company sells or
exchanges, through merger, assignment or otherwise, in one or more transactions,
other than in the ordinary course of business, assets which provided at least
seventy percent (70%) of the revenues or pre-tax net income of the Company and
its Subsidiaries on a consolidated basis during the most recently-completed
fiscal year, or, (iii) Continuing Directors cease to constitute at least a
majority of the Board. Notwithstanding the foregoing, the following events shall
not constitute a Change in Control: any acquisition of beneficial ownership
pursuant to (i) a reclassification, however effected, of the Company’s
authorized common stock, or (ii) a corporate reorganization involving the
Company or a Subsidiary which does not result in a material change in the
ultimate ownership by the stockholders of the Company (through their ownership
of the Company or its successor resulting from the reorganization) of the assets
of the Company and its Subsidiaries, but only if such reclassification or
reorganization has been approved by the Board.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Continuing Director” means (i) each Director in office on July 1, 2007, and
(ii) any successor to any such Director whose nomination or selection was
recommended or approved by a majority of the Directors in office at the time of
the Director’s nomination or selection.

(e) “Good Reason” means the occurrence of any of the following without
Executive’s consent: (i) a material diminution in Executive’s authority, duties
or responsibilities, or the assignment to Executive of any duties or
responsibilities that are inconsistent with Executive’s authority, duties or
responsibilities; (ii) a material diminution in Executive’s base salary or
target bonus compensation under the Company’s Executive Incentive Plan;
(iii) the Company’s failure to make the annual refresh stock option or
restricted stock grants described in the accepted offer of employment between
Executive and the Company dated June 8, 2005, as amended (the “Employment
Letter”); (iv) the failure of any successor-in-interest to assume all of the
obligations of the Company under this Agreement; (v) material breach of this
Agreement by the Company or material breach by the Company of any other material
agreement between the Company and Executive which breach continues after written
notice from Executive and a reasonable opportunity by the Company to cure any
such breach; or (vi) a relocation of Executive’s principal place of employment
to a new work site requiring an increase in one-way commute from Executive’s
residence of more than thirty-five (35) miles. Within 90 days of the initial
occurrence of any of the events listed in this section, Executive must provide
written notice to the Company of the occurrence of the event, and the Company
shall have 30 days following receipt of such notice during which it may remedy
the condition. If Executive fails to give such notice within the 90 day period
or the Company remedies the condition within the 30 day period, the occurrence
of such event shall not constitute “Good Reason.”

(f) “Subsidiary” means (i) any corporation, foreign or domestic, in which the
Company directly or indirectly owns 50% or more of the issued and outstanding
voting stock on an “as converted basis” and (ii) any partnership, foreign or
domestic, in which the Company owns a direct or indirect interest equal to 50%
or more of the outstanding equity interests.

(g) “Welfare Benefits” means and includes, without limitation, all life, dental,
health, accident and disability benefit plans, other similar welfare plans, and
any equivalent successor policy, plan, program or arrangement that may now exist
or be adopted hereafter by the Company or a Subsidiary.



--------------------------------------------------------------------------------

2. Severance Benefits.

(a) In the event that a Change in Control occurs and, within the period
beginning four (4) months before the date of the Change in Control and ending
twelve (12) months thereafter, (i) Executive’s employment is terminated by the
Company or a Subsidiary without Cause or (ii) Executive voluntarily terminates
his employment with the Company and its Subsidiaries with Good Reason, then the
Company shall provide Executive severance benefits under this Agreement. Such
severance benefits shall consist of payment equal to twelve (12) months of
Executive’s regular base salary in effect four (4) months before the time of the
Change in Control or at the time of the termination of his employment, whichever
is greater;

(b) In the event that Executive’s employment is terminated by the Company or a
Subsidiary without Cause or Executive voluntarily terminates his employment with
the Company and its subsidiaries with Good Reason and not within the period
specified in Section 2(a) above, then the Company shall provide Executive
severance benefits under this Agreement. Such severance benefits shall consist
of payment equal to twelve (12) months of Executive’s regular base salary in
effect at the time of the termination of his employment (and prior to any
reduction triggering a resignation for Good Reason as defined above).

(c) Payment of the twelve (12) months of Executive’s regular base salary
provided for in Section 2(a) and 2(b) shall be paid out in lump sums as follows:
(i) an amount equal to the lesser of (A) two times Executive’s W-2 compensation
for the calendar year prior to the calendar year in which occurs Executive’s
termination of employment with the Company or (B) two times the qualified
retirement plan compensation limit under Section 401(a)(17) of the Code
(currently 2 x $225,000 = $450,000) upon Executive’s termination of employment
with the Company; and (ii) the remainder of the severance benefit upon the first
day of the seventh calendar month following the month in which occurs
Executive’s termination of employment with the Company.

(d) Notwithstanding the foregoing, if any payment hereunder, or any portion
thereof, is considered “nonqualified deferred compensation” that is to be paid
to Executive at a time that he is considered to be a “specified employee,” in
each case as defined and determined for purposes of Section 409A of the Internal
Revenue Code of 1986 as amended (“Section 409A”), and is to be paid within six
months following Executive’s termination of employment, then to the extent that
such payment is not otherwise exempt from the application of the 20% excise tax
under Section 409A, such payment shall be delayed and paid on the first day of
the seventh calendar month following the month in which Executive’s termination
of employment occurs.

3. Welfare Benefits.

(a) During the period that the Company is obligated to pay Executive salary
continuation pursuant to Section 2 above, or, if sooner, until Executive is
entitled to Welfare Benefits (as defined above) under any plan maintained by any
entity employing Executive after Executive’s employment with the Company
terminates, Company shall provide to Executive (and his spouse and other
qualified dependents) all Welfare Benefits at Company expense that Company
provided to Executive at Company expense (and his spouse and qualified
dependents) immediately prior to the termination of his employment.
Notwithstanding the foregoing, with respect to any Welfare Benefits provided
through an insurance policy, the Company’s obligation to provide such Welfare
Benefits shall be limited by the terms of such policy; provided, however, that
(i) the Company shall make reasonable efforts to amend such policy to provide
the continued coverage described in this Section 3(a), and (ii) if such policy
is not amended to provide the continued benefits described in this Section 3(a),
the Company shall pay Executive’s cost of comparable replacement coverage.



--------------------------------------------------------------------------------

(b) If prior to the termination of his employment Executive was required to
contribute towards the cost of a Welfare Benefit as a condition of receiving
such Welfare Benefit, Executive may be required to continue contributing towards
the cost of such Welfare Benefit under the same terms and conditions as applied
to Executive while employed in order to receive such Welfare Benefit.

4. Stock Awards. The Company has granted Executive options to purchase Company
common stock that are currently outstanding, but not yet exercisable in whole or
in part. Additionally, the Company has granted Executive restricted shares of
Company common stock that have not yet vested and become nonforfeitable. The
Company may grant Executive additional stock options, restricted stock or other
forms of equity compensation in the future. The currently outstanding stock
options and restricted stock and any future equity compensation the Company
grants to Executive are hereinafter referred to as the “Stock Awards.”
Notwithstanding the provisions of any agreement(s) pursuant to which the Stock
Awards are granted, in the event that a Change in Control occurs and, within the
period beginning four (4) months before the date of the Change in Control and
ending twelve (12) months thereafter, (a) Executive’s employment is terminated
by the Company or a Subsidiary without Cause or (b) Executive voluntarily
terminates his employment with Company and its Subsidiaries with Good Reason,
then on the later of the date of the Change in Control or the last day of
Executive’s employment with the Company and its Subsidiaries, all of the Stock
Awards held by Executive shall become fully vested and exercisable. In the event
that Executive’s employment is terminated by the Company or a Subsidiary without
Cause or Executive voluntarily terminates his employment with the Company and
its subsidiaries with Good Reason and not within the period specified above, the
vesting of all of the Stock Awards held by Executive shall accelerate such that
the number of Stock Awards that would have vested and/or become exercisable
twelve (12) months following the termination date shall become vested and
exercisable as of the termination date.

5. Excise Taxes. If all or any portion of the amounts payable to Executive under
this Agreement, either alone or together with other payments which Executive
receives from the Company (or a successor), constitute “excess parachute
payments” within the meaning of Section 280G of the Code, that are subject to
the excise tax imposed by Section 4999 of the Code, the Company shall increase
the amounts payable under this Agreement to the extent necessary to afford
Executive substantially the same economic benefit under this Agreement as
Executive would have received had no such excise tax been imposed on the
payments due Executive under this Agreement. The determination of the amount of
any such excise tax shall be made, at Company expense, by an independent
accounting firm retained by the Company prior to the occurrence of the event
giving rise to such excess parachute payments.

6. Other Employee Benefits. The benefits provided to Executive hereunder shall
not be affected by or reduced because of any other benefits (including, but not
limited to, salary, bonus, pension, stock option or stock purchase plan) to
which Executive may be entitled by reason of his employment with the Company or
any Subsidiary thereof or the termination of his employment with the Company,
and no other such benefit by reason of such employment shall be so affected or
reduced because of the benefits bestowed by this Agreement. Notwithstanding the
foregoing, if Executive qualifies for severance pay under Section 2 of this
Agreement, such severance pay will be in lieu of, and not in addition to, any
severance or other termination payments to which Executive may be entitled under
any employment agreement with, or other plan or arrangement of, the Company.

7. Withholding. All amounts payable by the Company hereunder shall be subject to
all federal, state, local and other withholdings and employment taxes as
required by applicable law.

8. No Solicitation of Employees. Executive hereby agrees that for a period of
one year following the termination of Executive’s employment from or contractual
relationship with the Company,



--------------------------------------------------------------------------------

for whatever reason, Executive will not directly or indirectly solicit, induce
or influence any person who is engaged as an employee or otherwise by the
Company to seek employment with any other business, nor will Executive provide
any information regarding employees of the Company, including without limitation
name, e-mail address, telephone or fax numbers, job titles or compensation
information, to any third party without the prior written consent of the
Company. Executive acknowledges that such information is proprietary to the
Company and that providing such information for any unauthorized purpose,
including without limitation the direct or indirect solicitation of such
employees for employment, is strictly prohibited, and Executive further
acknowledges that violation of this provision would result in damage to the
Company for which Executive may be held personally liable, and Executive agrees
that should Executive violate this provision, the Company may obtain injunctive
relief as well as actual, incidental, or punitive damages, if appropriate.

9. Arbitration of Claims. The following arbitration provisions shall apply to
any claim brought by Executive or the Company after the date of this Agreement
even if the facts upon which the claim is based arose prior to the execution of
this Agreement:

(a) Claims Covered by this Agreement. To the maximum extent permitted by law,
the Company and Executive mutually consent to the resolution by arbitration of
all claims or causes of action that the Company may have against Executive or
that Executive may have against the Company or against its officers, directors,
employees, or agents in the capacity as such or otherwise (collectively
“claims”). The claims covered by this Agreement include, but are not limited to,
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination (including, but not limited to, race, sex, sexual
harassment, or any type of unlawful harassment, religion, national origin, age,
marital status, medical condition, disability or sexual orientation); claims for
wrongful termination in violation of public policy; and claims for violation of
any federal, state, or other governmental law, statute, regulation or ordinance,
including, but not limited to, all claims arising under Title VII of the Civil
Rights Act of 1969, as amended, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the California Fair Employment &
Housing Act, the California Labor Code, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Fair Labor Standards Act or Employee Retirement
Income Security Act.

(b) Claims Not Covered by the Agreement. Claims Executive may have for workers’
compensation, unemployment compensation benefits or wage and hour claims within
the jurisdiction of the California Labor Commissioner are not covered by this
Agreement. Notwithstanding the fact that Executive is not required to arbitrate
such claims, he may, if he so chooses, submit wage and hour claims to binding
arbitration pursuant to this Agreement. Also not covered are claims by either
party for injunctive and/or other equitable relief, as to which the parties
understand and agree that either party may seek and obtain relief from a court
of competent jurisdiction.

(c) Required Notice of All Claims. The Company and Executive agree that the
aggrieved party must give written notice of any claim to the other party.
Written notice to the Company, or its officers, employees or agents, shall be
sent to the Chairman of the Company’s Board of Directors. Executive will be
given notice at the last address recorded in his personnel file or such other
address as Executive may provide to the Company from time to time following the
date of this Agreement by a writing specifying that it is the address for notice
under this Agreement. The written notice shall identify and describe the nature
of all claims asserted and detail the facts upon which such claims are based.
The notice shall be sent to the other party by certified or registered mail,
return receipt requested.

(d) Arbitration Procedures. The Company and Executive agree that, except as
provided in this Agreement, any arbitration shall be in accordance with and
under the auspices and rules of the American Arbitration Association
(hereinafter the “Arbitration Service”). The arbitration shall take



--------------------------------------------------------------------------------

place in Santa Clara County, California, unless the parties mutually agree to
conduct the arbitration in a different location. The arbitrator shall be
selected by the mutual agreement of the parties. If the parties cannot agree on
a neutral arbitrator, Executive first, and then the Company, will alternately
strike names from a list provided by the Arbitration Service until only one name
remains. The arbitrator shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
this Agreement, including but not limited to any claim that all or any part of
this Agreement is void or voidable. The arbitrator shall apply the applicable
statute of limitations to any claim, taking into account compliance with
Section 9(c) of this Agreement. The arbitrator shall issue a written opinion and
award, which shall be signed and dated. The arbitrator shall be permitted to
award those remedies that are available under applicable law. The arbitrator’s
decision regarding the claims shall be final and binding upon the parties. The
arbitrator’s award shall be enforceable in any court having jurisdiction
thereof.

(e) Acknowledgment of Jury Trial Waiver. Executive understands that, by this
Agreement, he is waiving his right to have a claim adjudicated by a court or
jury. Any party may be represented by an attorney or other representative
selected by the party.

(f) Arbitration Fees and Costs; Attorneys’ Fees. Executive will be required to
pay an arbitration fee to initiate the arbitration equal to what he would be
charged as a first appearance fee in court. The Company shall advance the
remaining fees and costs of the arbitrator. However, to the extent permissible
under the law, and following the arbitrator’s ruling on the matter, the
arbitrator may rule that the arbitrator’s fees and costs be distributed in an
alternative manner. The arbitrator’s award in any arbitration brought pursuant
to the provisions of this Agreement shall provide for the prevailing party to
recover from the other party the prevailing party’s reasonable attorneys’ fees
relating to such action.

(g) Requirements for Modification or Revocation. This agreement to arbitrate
shall survive the termination of Executive’s employment with the Company. It can
only be revoked or modified by a writing signed by the parties that specifically
states an intent to revoke or modify this Agreement.

(h) Consideration. Executive understands that the provisions for severance pay
as set forth herein and his continued employment with the Company are
consideration for his acceptance of these arbitration provisions. In addition,
the promises by the Company and by Executive to arbitrate claims, rather than
litigate them before courts or other bodies, provide consideration for each
other.

(i) Violation of this Agreement. Should any party to this Agreement hereafter
institute any legal action or administrative proceeding against the other with
respect to any claim required to be arbitrated under this Agreement or pursue
any arbitrable dispute by any method other than arbitration, the responding
party shall recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.

10. Entire Agreement; Effect of Prior Agreements. This is the complete agreement
of the parties on the subjects set forth herein, including severance pay and
arbitration of disputes. This Agreement supersedes any prior oral or written
understanding on such subjects, including but not limited to that certain
Executive Severance and Arbitration Agreement dated July 5, 2005 between the
parties. No party is relying on any representations, oral or written, on the
subject of the effect, enforceability, or meaning of this Agreement, except as
specifically set forth in this Agreement and in the Employment Letter. In the
event of a conflict between any of the terms of this Agreement and any of the
terms of (i) any of the Option or Restricted Stock Agreements, or (ii) the
Employment Letter, the terms of this Agreement shall prevail. The provisions of
the Employment Letter regarding Executive’s returning relocation and legal fees
to the Company are not superseded by this Agreement.



--------------------------------------------------------------------------------

11. Amendment. This Agreement may not be amended without the prior written
consent of both Executive and the Company.

12. No Right to Continued Employment. This Agreement does not constitute a
contract of employment, does not change the status of Executive’s employment and
does not change the Company’s policies regarding termination of employment.
Nothing in this Agreement shall be deemed to give Executive the right to be
retained in the service of the Company or to deny the Company any right it may
have to discharge or demote him at any time; provided, however, that any
termination of employment of Executive, or any removal of Executive as an
executive officer of the Company primarily in contemplation of a Change in
Control shall not be effective to deny Executive the benefits of this Agreement,
including without limitation Sections 2, 3 and 4 hereof. No provision of this
Agreement shall in any way limit, restrict or prohibit Executive’s right to
terminate employment with the Company or leave his position as senior executive.

13. Severability. If a court or other body of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, that provision
will be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, or, if it is not possible to so adjust such
provision, this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted. The invalidity and unenforceability of
any particular provision of this Agreement shall not affect any other provision
hereof, and all other provisions of the Agreement shall be valid and enforceable
to the fullest extent possible.

14. Successors.

(a) The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(b) This Agreement shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard or reference
to the rules of conflicts of law that would require the application of the laws
of any other jurisdiction.

16. No Duty to Mitigate. Executive is under no contractual or legal obligation
to mitigate his damages in order to receive the severance benefits provided
under this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof.

 

MACROVISION CORPORATION     EXECUTIVE By                   /s/ Robert J.
Majteles                     /s/ Alfred J. Amoroso  

                Robert J. Majteles

                Compensation Committee Chairman

   

                ALFRED J. AMOROSO

 

     

                (Address)

 